ACCEPTED
                                                                              03-15-00521-CV
                                                                                      8414046
                                                                   THIRD COURT OF APPEALS
                                                                              AUSTIN, TEXAS
                                                                        12/30/2015 3:54:21 PM
                                                                            JEFFREY D. KYLE
                                                                                       CLERK
                         03-15-00521-CV

                   In The Texas Court of Appeals             FILED IN
                                                      3rd COURT OF APPEALS
                      Third District at Austin             AUSTIN, TEXAS
                                                      12/30/2015 3:54:21 PM
                                                          JEFFREY D. KYLE
                                                               Clerk
                     ROGER FAY, Appellant
                                v.
TEXAS A&M UNIVERISTY; GEOCHIMICAL AND ENVIRONMENTAL
   RESEARCH GROUP; THE COLLEGE OF GEOSCIENCES AND
 MARITIME STUDIES; DR. RAY BOWEN; DR. ROBERT DUCE; DR.
NORMAN GUINASSO; DR. ROGER SASSEN; AND DR. DAVID SCHINK,
                        Appellees


FROM THE DISTRICT COURT OF TRAVIS COUNTY, 200TH JUDICIAL
 DISTRICT NO. 97-08888, HONORABLE AMY CLARK MEACHUM,
                     JUDGE PRESIDING
    _________________________________________________________
           APPELLANT’S FIRST AMENDED MOTION TO
                       REINSTATE APPEAL
     ________________________________________________________



                              C. Bryan Cantrell
                              State Bar No. 00793459
                              Cantrell, Ray & Barcus, LLP
                              P.O. Box 1019
                              Huntsville, Texas 77342
                              Tel: 936-730-8541
                              Fax: 936-730-8535

                              Counsel for Appellant
TO THE HONORABLE APPEALS COURT OF TEXAS:

      1.    Appellant, Movant, Roger Fay, requests this Court to reverse its

decision to dismiss his Appeal. Appellant never received notice of the briefing

schedule or any other correspondence from the Court until after the Court had

dismissed Fay’s appeal for want of prosecution.

      2.    Movant’s counsel, Bryan Cantrell, never received notice of a briefing

schedule or any other communication from the Court due to a problem with

Counsel’s electronic mail system. Cantrell retired an older computer in the Fall of

2015 and replaced the computer with a new system. Unbeknownst to counsel, the

computers were both set up with Microsoft Outlook. Because of the security system

for Cantrell’s firm, the IP address assignment for the two computers would capture

incoming emails. If the older computer was on, at the office and on the same

wireless service, it would capture emails directed to Cantrell without posting the

same emails to the new computer.       Essentially, because Outlook periodically

updated current emails, the two computers would capture emails upon the “receive”

function. However, the emails captured by the separate computers were not shared

with the other computer.

      3.    Cantrell’s office only recently discovered the origin of the problem and

have since corrected the matter. However, because the retired computer was having

difficulties operating, we could not retrieve any of the correspondence on that


                                        2
computer. Cantrell’s office has also established new procedures in an attempt to

correct any future problems, including copies of correspondence automatically

directed to paralegal support staff.

      4.     The errors in Cantrell’s office were not a result of negligence or

conscience indifference. The errors were solely the product of an electronic issue

that Cantrell could not have anticipated.

                           CONCLUSION AND PRAYER

      For the reasons asserted above, Appellant respectfully asks this Court to

reinstate this appeal.

                                 Respectfully submitted,

                                 CANTRELL, RAY & BARCUS, LLP


                                 By:      /s/ C. Bryan Cantrell      .
                                       C. Bryan Cantrell
                                       Texas Bar No. 00793459
                                       P.O. Box 1019
                                       Huntsville, Texas 77342
                                       (936) 730-8541 Telephone
                                       (936) 730-8535 Fax
                                       bryan@crblawyers.com




                                            3
                     CERTIFICATE OF CONFERENCE

       Counsel for Appellant contacted counsel for Appellees, Laura Barber, who
stated Appellees are opposed to this Motion.

                                      By:       /s/ C. Bryan Cantrell          .
                                            C. Bryan Cantrell




                        CERTIFICATE OF SERVICE

      This is to certify that the above and foregoing document has been delivered
according to the Tex. R. App. P. to all counsel of record on this 30th day of
December, 2015.

William T. Deane
Laura Barber
General Litigation Division
P.O. Box 12548, Capitol Station
Austin, Texas 78711-2548
By E-file and/or fax
                                      By:       /s/ C. Bryan Cantrell          .
                                            C. Bryan Cantrell




                                        4